      Case 6:20-cv-01224-JWB-GEB Document 19 Filed 05/06/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS



DJUAN PRESTON WILLIAMS,

               Plaintiff,

v.                                                          Case No. 20-1224-JWB

STATE OF OKLAHOMA, et al.

               Defendants.


                                MEMORANDUM AND ORDER

       This matter is before the court on the March 29, 2021 Report and Recommendation (Doc.

15) by United States Magistrate Judge Gwynne E. Birzer, which recommended that Plaintiff Djuan

Williams’ complaint (Doc. 1) be DISMISSED. The Recommendation is incorporated herein by

reference. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).

       Plaintiff was advised that specific written objections were due within 14 days after being

served with a copy of the Report and Recommendation. (Doc. 15, at 3.) Plaintiff has filed a timely

objection (Doc. 18) to the magistrate judge’s Report and Recommendation. However, Plaintiff’s

objection is devoid of “specific written objections” to any proposed finding or recommendation of

the magistrate judge. Fed. R. Civ. P. 72(b)(2). Rather, Plaintiff offered additional “unfrivolous

[sic] and non-malicious facts” to illustrate the magistrate’s “Report and Recommendation is purely

based on self opinionated [sic] Recommendations . . .” (Doc. 18 at 3.) Plaintiff’s failure to

properly object to any portion of the Recommendation leaves him with no entitlement to appellate

review. Williams v. United States, No. 19-2476-JAR-JPO, 2019 WL 6167514, at *1 (D. Kan. Nov.

20, 2019) (citing United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060 (10th Cir. 1996)



                                                1
      Case 6:20-cv-01224-JWB-GEB Document 19 Filed 05/06/21 Page 2 of 2




(“The Tenth Circuit requires that objections to a magistrate judge’s recommended disposition ‘be

both timely and specific to preserve an issue for de novo review by the district court . . .”) “In the

absence of timely objection, the district court may review a magistrate . . . [judge’s] report under

any standard it deems appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing

Thomas v. Arn, 474 U.S. 140, 150 (1985) (stating that “[i]t does not appear that Congress intended

to require district court review of a magistrate’s factual or legal conclusions, under a de novo or

any other standard, when neither party objects to those findings”).

       The court agrees with the reasoning of Judge Birzer’s analysis and recommendations and

finds that “there is no clear error on the face of the record.” See Fed. R. Civ. P. 72(b) advisory

committee’s note. Thus, the court ADOPTS the Report of the magistrate judge as the findings and

conclusions of this court. Accordingly, Plaintiff’s complaint (Doc. 1) is DISMISSED.

       IT IS SO ORDERED this 6th day of May, 2021.



                                               __s/ John W. Broomes ______________
                                               JOHN W. BROOMES
                                               UNITED STATES DISTRICT JUDGE




                                                  2
